DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been presented for examination based on the application filed on 3/24/2021.
Correction of applicant name on the ADS is noted. 
Corrections to the drawings objected to as failing to comply with 37 CFR 1.84(p)(5) is noted, objection withdrawn and entered.
Correction to the specification objected is noted, objection withdrawn and entered. 
Claims 1-27 are newly rejected under 35 U.S.C. 101.
Claims 1-14, 17-19, 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari et al (US PGPUB No. 20180075168), in view of Tierney et al (US PGPUB No. 20180276319).
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, further in view of Dharmalingam; Vinoth et al (USPGPUB No. 20160239199).
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, further in view of Rom; Shay et al (USPGPUB No. 20200082633).
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, further in view of Mair (USPGPUB No. 20190188477).
This action is made (second) Non-Final based on the new grounds of rejection under 35 USC 101.
----- This page is left blank after this line -----Claim interpretation
Claim 1 recites:
“…optimizinq technical specifications;…”
Only support for the above is found in specification [0167] which recites
[0167] … An optimization process may use generic technical specifications of devices (e.g. a technical characteristic of various fields of view of sensors) in order to identify an optimal generic technical specification for the piece of equipment. Once a generic specification has been identified (e.g. horizontal field of view of 40 degrees, and vertical field of view of 60 degrees), the generative analysis process may then seek the closet match to the generic technical specification within a database containing a plurality of technical specifications including equipment models. If a plurality of equivalent equipment models (or close to equivalent equipment models) are found in relation to the generic technical specification, the lowest cost model may be selected….

In view of the above optimization of technical specification is understood as lookup in the database to get complete technical specification. Applicant’s are welcome to provide alternate mapping.
Response to Arguments
As indicated earlier the objection to drawings and specification are withdrawn in view of the amendments to drawings and specifications.
(Argument 1) Applicant has argued in Remarks Pg.12-13:
In the rejection of claim 1, the Examiner relies on Tiwari’s disclosure of placing components to “determine the optimal placement and achieve the highest performance” {Tiwariat [0197]) to allegedly teach “analyze the room to obtain a plurality of solutions that at least partially conform to the at least one functional requirement or equipment specification.” Office Action at 7-8. That is incorrect. At best, Tiwari discloses “determining the optimal placement” of equipment but Tiwari’s placed components are restricted by the “availability of components.” Tiwari at [0087], Merely placing available components does not constitute “analyzing] the room to obtain a plurality of solutions that at least partially conform to the at least one functional requirement or equipment specification,” as recited in claim 1.

(Response 1) Unlike the allegation above the components can placed based on different basis. Tiwari [0120]-[0207] discloses and overarching disclosure showing at least 4 ways the components are placed, out of which at least 2 account for and include room analysis. Tiwari states…

[0121] i. Placement Based on Type of Component
…
[0129] ii. Placement Based on Location and Orientation within the Room
…
[0141] iii. Placement Based on Room Layout
…
[0196] iv. Placement Based on Hierarchical Levels
…

(Argument 2) Applicant has argued in Remarks Pg.13:
In addition, Tiwari \s silent as to “optimizing technical specifications,” as recited in amended claim 1. The Office does not allege that Tiwari teaches this element. Any optimization in Tiwari is limited to equipment placement. E.g., Tiwari at [0197], The claims are allowable over Tiwari for at least this additional reason.
Furthermore, Tiwari does not teach “identifying equipment in a database based on the optimized technical specifications.” At best, Tiwari discloses “manually and/or automatically placing the component in an optimal location” {Tiwariat [0207]), and it places the component “to obtain the best detection performance within the room.”
Tiwari at [0197], And as noted above, Tiwari does not teach or suggest “optimizing technical specifications,” so it cannot teach “identifying equipment in a database based on the optimized technical specifications,” as recited in claim 1. Tiwari’s disclosure of “placing the component in an optimal location” does not constitute “identifying equipment in a database based on the optimized technical specifications,” as recited in claim 1.


(Response 2) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Please see claim interpretation section. Applicant has not pointed out support for this limitation and best match appears to be from specification [0167]. In view interpretation, Tiwari teaches [0197], teaches the alleged limitation. No new arguments are made for the dependent claims.
----- This page is left blank after this line -----




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 29, 30:
Step 1: the claims are drawn to a system/method/on-transitory computer readable medium respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, the limitations: 
…at least one processor configured to:
… 
generatively analyze the room to obtain a plurality of solutions that at least partially conform to the at least one functional requirement or equipment specification, wherein generatively analyzing includes: 
optimizinq technical specifications; 
identifying equipment in a database based on the optimized technical specifications; and determining equipment placement locations for the identified equipment in the plurality of solutions, 
receive a selection of a solution from the plurality of solutions, wherein the selected solution includes a particular one of the equipment placement locations; 
receive instructions to vary the particular equipment placement location; 
generatively analyze the room to update the selected solution based on the instructions to vary the particular equipment placement location;
Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Specifically the process is directed to naming the rooms in a floorplan with an identifier/functional requirement (e.g. kitchen, bedroom etc) based on equipment 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor for the system claim, and a non-transitory computer readable medium at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
In addition, claim 1 as representative, the added steps of:
receive a floor plan demarcating contours of a room; 
receive a selection of at least one functional requirement or equipment specification associated with the room;

amounts to extra-solution activity of gathering data for use in the claimed system/ process/ medium.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: In accordance with Step 2B of the 2019 PEG analysis, the claim only recites the additional elements of a processor which is recited at a high-level of 
Claims 2-25:
Step 1: the claims are drawn to a system, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The limitations: 
2. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to rate the plurality of solutions and to present an associated rating to a user.
3. (Original) The structural design system of claim 1, wherein display includes a performance visualization.
4. (Currently Amended) The structural design system of claim 3, wherein the performance visualization is automatically updated based on the instructions to vary the particular equipment placement location.
5. (Original) The structural design system of claim 1, wherein the plurality of solutions includes an equipment model.
6. (Currently Amended) The structural design system of claim 1, p
7. (Currently Amended) The structural design system of claim 1, wherein the plurality of solutions includes an equipment classification,  wherein the at least one processor is further configured to receive instructions to vary the equipment classification, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the equipment classification.
8. (Currently Amended) The structural design system of claim 1, wherein the plurality of solutions includes a customized setting, wherein at least one processor is further configured to receive instructions to vary the customized setting, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the customized setting.
9. (Currently Amended) The structural design system of claim 1, wherein the plurality of solutions includes wiring diagrams, and wherein at least one processor is further configured to receive instructions to vary the wiring diagrams, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the wiring diagrams.

11. (Original) The structural design system of claim 1, wherein the at least one functional requirement includes a desired equipment placement location, and wherein the user is enabled to vary the equipment placement location prior to performance of the generative analysis to obtain the plurality of solutions.
12. (Currently Amended) The structural design system of claim 1, wherein the at least one processor is further configured to receive instructions to remove equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to remove equipment.
13. (Currently Amended) The structural design system of claim 1, wherein the at least on processor is further configured to receive instructions to add equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to add equipment.
14. (Currently Amended) The structural design system of claim 1, wherein the at least one processor is further configured to receive instructions to add at least one accessory, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to add at least one accessory.
15. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to enable the user to copy one piece of equipment manually modified from the updated solution.
16. (Currently Amended) The structural design system of claim 1, wherein the at least one processor is further configured to receive instructions to lock a manually modified parameter associated with at least one piece of equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to lock the manually modified parameter.
17. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to enable user to apply a manually modified parameter of first piece of equipment to a second piece of equipment.
18. (Original) The structural design system of claim 1, wherein generatively analyzing the room includes use of machine learning.
19. (Original) The structural design system of claim 1, wherein generatively analyzing the room includes generating a series of simulations.
20. (Original) The structural design system of claim 1, wherein receiving the floor plan demarcating contours of a room includes performing machine learning methods on the floor plan to demarcate the contours of the room.
21. (Original) The structural design system of claim 1, wherein the contours of a room are identified using at least one of a geometric analysis, semantic analysis or machine learning method.
22. (Original) The structural design system of claim 1, wherein the equipment specification is associated with a sensor.
23. (Original) The structural design system of claim 1, wherein the generative analysis is performed on a cloud-based system.
24. (Original) The structural design system of claim 1, wherein the solution is selected by a user.
25. (Original) The structural design system of claim 1, wherein the varying the location includes at modifying least one of an equipment height or an equipment orientation.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper, but for at least one or more 
Step 2A Prong 2: Under step 2A prong 2 these steps do not disclose any additional elements and further do not integrate the abstract idea into a practical application. They inherit the same rationale as claim 1 above and are rejected likewise.
Step 2B: In accordance with Step 2B of the 2019 PEG analysis, the claim only recites the additional elements of a processor which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f). Also accessing the floor plan and architectural feature data is extra-solution activity (MPEP 2106.05(g)). Further, In addition, the recitation of "room", "equipment" and “technical specification” amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-14, 17-19, 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari et al (US PGPUB No. 20180075168), in view of Tierney et al (US PGPUB No. 20180276319).
Regarding Claims 1, 26 and 27 (Updated 4/22/21)
Tiwari teaches a structural design system for selecting equipment for use in buildings (Tiwari: Fig.2J & 2K [0197]-[0199], Fig. 5I [0350]-[0351]), the system comprising: at least one processor  (Tiwari :[0079])) configured to/a computer-implemented structural design method (Tiwari: [0079]-[0081]) /a non-transitory computer readable medium comprising instructions that, when executed by at least one processor (Tiwari: [0079]), cause the at least one processor to execute operations enabling a structural design method for selecting equipment for use in buildings, the operations comprising: receive a floor plan demarcating contours of a room (Tiwari:[0259]-[0260] Fig.7B-7C, Also see [0087][0092][0093][0096] [0115][0165] for various details on the room; [0125] contour as room layout, created using the mapping module 302 as at least in [0096]-[0097] showing example with at least two adjacent rooms.[0260] designation of various rooms) ; receive a selection of at least one functional requirement or equipment specification associated with the room (Tiwari: See user functional requirements in [0267][0246] & [0117]; [0260] walls & hardware components associated with different room types, inner and outer walls) ;  (Tiwari: Fig.2J-2K [0197]-[0199] showing placement based analysis to obtain the best solution; In optimizinq technical specifications  (Tiwari: [00116]-[0117]) ; identifying equipment in a database based on the optimized technical specifications (Tiwari: [0118]-[0019]) ; and determining equipment placement locations for the identified equipment in the plurality of solutions (Tiwari: [0121]-[0128] at least in [0128] “… In another embodiment, mounting areas for all possible placement of windows are intersected with each other to find out which combination of intersections provides the best solution in terms of number of required sensors to protect all the available items in the room….”) ; receive a selection of a solution from the plurality of solutions, wherein the selected solution includes a particular one of the  equipment placement location (Tiwari: Fig.2J-2K [0197]-[0207][0121]-[0128]) ; receive instructions to vary the particular equipment placement location (Tiwari: [0207] manual placement of equipment/component; also as in Fig.2B element 228; [0121]-[0128] plurality of solutions) ; particular equipment placement location (Tiwari: [0207]; [0150] iterative approach; [0121]-[0128] plurality of solutions); and display the updated solution (Tiwari: Fig.2B element 229 sensor coverage visualization).
Tiwari does not specifically teach to generatively analyze.
Tierney teaches to generatively analyze the room to obtain a plurality of solutions that at least partially conform to the at least one functional requirement (mapped to BIM regenerative design rules) or equipment specification (mapped to PIM generative design rules) (Tierney: Fig.5 & [0047] at least, where the generative analysis is performed on generative design rules present on the selected building product present in the building information model (BIM) representing the claimed floor plan, and  generative design rules present on the selected building product present in the products information model (PIM) representing the available for use in BIM). The solution for placement taught in Tiwari is also addressed in the Tierney as PIM generative design rules and BIM generative design rules associated with location of installation (Tierney: Fig.4 [0035]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tierney to Tiwari to use generative design rules associated with products so they can actually be manufactured, transported and installed for the respective products selected in the BIM/floor plan. The motivation to combine would have been that Tierney automatically increases the level of detail, identifying the best product replacement for the generic product present in the BIM by accounting for the generative design rules, by replacing the more detailed product information into BIM (Tierney: [0047), akin to product replacement in Tiwary ([0119] – like replacement from manufacturer’s database based on user requirements). Further Tierney and Tiwari are analogous art in the field of annotating BIM with actual information (Tiwari:[0003], Abstract; Tierney: Fig.5 & [0047] ).

Regarding Claim 2
Tiwari teaches wherein the at least one processor is further configured to rate the plurality of solutions and to present an associated rating to a user  (Tiwari: Fig. 2J rating as Location detection probability for Room 1 which shows two different sensor configuration with rating(Location detection probability)) .
Regarding Claim 3
Tiwari teaches wherein display includes a performance visualization (Tiwari: Fig.2B [0130]; Fig.2H[0140][0142]; Fig.2J).
Regarding Claim 4 (Updated 4/22/21)
Tiwari teaches wherein the performance visualization is automatically updated based on the instructions to vary the particular equipment placement location (Tiwari: [0270], Fig. Fig.2B [0130] “… Once the system 100 determines the preferred locations of each component based on type, the system 100 automatically determines the optimal mounting location (i.e. ceiling, wall, corner, etc.) and orientation within a room for a given component and dynamically visualizes the coverage realized for the component on the floor plan….”, Also See [0142]).
Regarding Claim 5
Tiwari teaches wherein the plurality of solutions includes an equipment model (Tiwari: [0337] as SKU; Also see Fig.2J showing two equipment configurations for room 1, [0130][0131] and manufacturer’s specification (which includes characteristics of device) [0267]-[0279]; Also See Fig.2E).
Regarding Claim 6 (Updated 4/22/21)
Tiwari teaches wherein receiving instructions to vary the equipment placement location further includes receiving wherein the at least one processor is further configured to receive instructions  (Tiwari : [0249]-[0251] Fig.1A showing processor for performance analysis) to vary the equipment model, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the equipment model  (Tiwari: [0197]-[0207] shows the perfoming analysis based on placement and is iterative in nature [0150]).
Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 7 (Updated 4/22/21)
Tiwari teaches wherein the plurality of solutions includes an equipment classification (Tiwari: e.g. [0111] classification as types of lighting associated with specific room), wherein the at least one processor is further configured to receive instructions to vary the equipment classification (Tiwari : [0113]”… The final mounting location for an electronic device can then be determined by combining other placement criteria based on device type, e.g. a door/window sensor would have to be placed on a door/window, and connectivity requirements, e.g., a device would need enough wireless signal strength from the panel to communicate its measurement back to the panel. This output may also drive requirements for sensors (e.g. movable or re-locatable PV panels…”) and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the equipment classification (Tiwari: [0128] “… In another embodiment, mounting areas for all possible placement of windows are intersected with each other to find out which combination of intersections provides the best solution in terms of number of required sensors to protect all the available items in the room….”; [0339] as scanned tag for the classified room ). Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 8 (Updated 4/22/21)
Tiwari teaches wherein the plurality of solutions includes a customized setting (Tiwari: [0242]-[0247] as parameter configuration on the component), wherein at least one processor is further configured to receive instructions to vary the customized setting (Tiwari: [0242]-[0247] parameters are adjusted based on the location of the component, Fig.4A-4B) , and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the customized setting (Tiwari: [0207]; [0150] iterative approach; [0121]-[0128] plurality of solutions). Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 9 (Updated 4/22/21)
Tiwari teaches wherein the plurality of solutions includes wiring diagrams (Tiwari: Fig.1C, [0085][0209][0325]-[0328]), and wherein at least one processor is further configured to receive instructions to vary the wiring diagrams (Tiwari: Fig.1C, [0085][0209][0325]-[0328]) , and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the wiring diagrams (Tiwari: Fig.1C, [0085][0209][0325]-[0328] [0150]). Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 10 (Updated 4/22/21)
Tiwari teaches wherein the at least one processor is further configured to receive instructions to vary two or more equipment parameters (Tiwari: [0242]-[0247] as parameter configuration on the component like tags, location, sensitivities, delay, component paring parameter in [0210], RF component parameter [0308][0316]-[0318] [0150]).
Regarding Claim 11
Tiwari teaches wherein the at least one functional requirement includes a desired equipment placement location, and wherein the user is enabled to vary the equipment placement location prior to performance of the generative analysis to obtain the plurality of solutions (Tiwari: [0207]).
Regarding Claim 12 (Updated 4/22/21)
Tiwari teaches wherein the at least one processor is further configured to receive instructions to remove equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to remove equipment (Tiwari: [0207][0150]).
Regarding Claim 13 (Updated 4/22/21)
Tiwari teaches wherein the at least on processor is further configured to receive instructions to add equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to add equipment  (Tiwari: [0207][0150]) .
Regarding Claim 14 (Updated 4/22/21)
Tiwari teaches wherein the at least one processor is further configured to receive instructions to add at least one accessory, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to add at least one accessory (Tiwari: [0207] add equipment, [0337], [0127] adding additional sensors to provide adequate protection, [0150]). Tierney also teaches adding products from PIM (specific equipment from manufacturer) that are needed but not included in the equipment list (in BIM or the floorplan design) and would be auxillary/accessory (See Tierney: [0050]).
Regarding Claim 17
Tiwari teaches wherein the at least one processor is further configured to enable user to apply a manually modified parameter of first piece of equipment to a second piece of equipment (Tiwari: [0266] “…The WiSPA module's user interface allows a user to either modify properties for each wall segment individually, or to modify the properties simultaneously for a group of walls. The grouping can be based, for example, on user selection of wall types, e.g., perimeter walls, floors, partitions, etc.”).
Regarding Claim 18
Tiwari teaches wherein generatively analyzing the room includes use of machine learning (Tiwari: [0110]).
Regarding Claim 19
Tiwari teaches wherein generatively analyzing the room includes generating a series of simulations (Tiwari: [0107] light simulation for light fixtures/luminaries, [0151] Monte Carlo simulation to determine optimal component locations and orientations [0184] various other agent based simulation techniques) .
Regarding Claim 21
Tiwari teaches wherein the contours of a room are identified using at least one of a geometric analysis (Tiwari: [0095]-[0115] mapping module doing geometric analysis to capture data and identify different features such as walls, ceilings, [0100] “….During the process of capturing the room, the user also points the laser and records the locations of room details of interest, for example, doors, windows, etc. into the mapping module. The room details could include, but are not limited to, thermostats, HVAC ducts, light sources, smoke alarms. CO2 sensors, sprinkles, plug sockets, intrusion sensors…”), semantic analysis (Tiwari: [0165]-[0171]) or machine learning method.
Regarding Claim 22
Tiwari teaches wherein the equipment specification is associated with a sensor (Tiwari: [0124][0125][0131]) .
Regarding Claim 23
Tiwari teaches wherein the generative analysis is performed on a cloud-based system (Tiwari: [0085] “…The server 114a along with the database may take the form of a web application hosted on a webserver or a cloud computing platform, located at a different location, which is accessible by various customer entities to perform different tasks across the three process stages….”) .
Regarding Claim 24
Tiwari teaches wherein the solution is selected by a user (Tiwari: [0207]).
Regarding Claim 25
Tiwari teaches wherein the varying the location includes at modifying least one of an equipment height (Tiwari: [0133][0138]) or an equipment orientation (Tiwari: [0134][0144]).
----- This page is left blank after this line -----


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, further in view of Dharmalingam; Vinoth et al (USPGPUB No. 20160239199).
Regarding Claim 15
Teachings of Tiwari and Tierney are shown in the parent claim 1. 
Tiwari teaches wherein the at least one processor is further configured to enable the user to copy one piece of equipment manually modified from the updated solution as (Tiwari: [0243]-[0247] showing modified components from updated solution based on the various inputs; [0207] shows addition of the components; [0246] shows same tags for the components/equipment that are co-located in same room/zone like kitchen).
Tiwari does not explicitly teach copy one piece of equipment manually.
Dharmalingam teaches wherein the at least one processor is further configured to enable the user to copy one piece of equipment manually (Dharmalingam: [0031]).
Motivation to combine Tiwari and Tierney is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dharmalingam to Tiwari to be able to copy building information model objects/components/equipment. The motivation to combine would have been that different components in Tiwari have different parameter and may belong to different type leading to copy creating different type of component. Dharmalingam cures this deficiency by providing a class based copy (Dharmalingam: [0031]). Additionally .
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, further in view of Rom; Shay et al (USPGPUB No. 20200082633).
Regarding Claim 16 (Updated 4/22/21)
Teachings of Tiwari and Tierney are shown in the parent claim 1. Tiwari teaches some of this limitation as snapping the component to a location (Tiwari: [0139]).
Tiwari and Tierney do not teach wherein the at least one processor is further configured to receive instructions to lock a manually modified parameter associated with at least one piece of equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to lock the manually modified parameter.
Rom teaches wherein the at least one processor is further configured to receive instructions to lock a manually modified parameter associated with at least one piece of equipment (Rom: Abstract; [0033][0041] & Fig.3)  and wherein generatively analyzing the room to update the selected solution is further based on the instructions to lock the manually modified parameter  (Rom: [0035] Fig. 3 element 335).
Motivation to combine Tiwari and Tierney is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Rom .
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, further in view of Mair (USPGPUB No. 20190188477).
Regarding Claim 20
Teachings of Tiwari and Tierney are shown in the parent claim 1. 
Tiwari teaches mapping the room (Tiwari: [0011]-[0013]) to demarcate it. Tiwari does not teach receiving the floor plan demarcating contours of a room includes performing machine learning methods on the floor plan to demarcate the contours of the room.
Mair teaches wherein receiving the floor plan demarcating contours of a room includes performing machine learning methods on the floor plan to demarcate the contours of the room (Mair: [0059] “…The semantic zone mapping engine 230 may include a semantic mapping neural network that is an artificial neural network, such as a deep convolutional neural network, configured to process the object mapping 225. …”; [0031] “…For example, semantic zones may include regions of a property identified as a kitchen, living room, closet, bedroom, bathroom, garage, shed, hallway, workshop, pantry, foyer, dining room, laundry room, or any other type of zone …”; [0034] “…The semantic zone mapping engine 130 may also assign locations to each of the semantic zones. For example, each semantic zone may be associated with information that specifies its dimensions, coordinates, boundaries, or other information indicating the location of the semantic zone within the property.”).
	Motivation to combine Tiwari and Tierney is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mair to Tiwari to know exactly how to extract & parse information from mapping (as in Tiwari: [0011]-[0013]) to make the floor plan semantically rich demarcating the zones. The motivation to combine would have been that Mair teaches various method for object recognition which is used in semantic zone mapping using an artificial neural network, such as a deep convolutional neural network that is configured to identify objects from the images ([0059]) hereby further contributing to the teachings of Tiwari ([0165]). Further Tiwari and Mair are analogous art in the mapping of the properties in the 3D representation of building/floorplan/property data (Tiwari: [0011]-[0013], [0095]-[0015], Abstract, Mair: Abstract).
----- This page is left blank after this line -----




Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, April 22, 2021